             Case 1:20-cv-01598-UNA Document 4 Filed 06/29/20 Page 1 of 2                    FILED
                                                                                                  6/29/2020
                                                                                        Clerk, U.S. District & Bankruptcy
                                                                                        Court for the District of Columbia
                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

LOUIS A. BANKS et al.,                          )
                                                )
                Plaintiffs,                     )
                                                )
        v.                                      )       Civil Action No. 20-1598 (UNA)
                                                )
DISTRICT OF COLUMBIA et al.,                    )
                                                )
                 Defendants.                    )



                                   MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint, ECF

No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The Court will grant

the in forma pauperis application and dismiss the case because the complaint fails to meet the

minimal pleading requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

        Complaints filed by pro se litigants are held to less stringent standards than those applied

to formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Still,

pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F.

Supp. 237,239 (D.D.C. 1987). Rule 8(a) requires that a complaint contain a short and plain

statement of the grounds upon which the Court's jurisdiction depends, a short and plain statement

of the claim showing that the pleader is entitled to relief, and a demand for judgment for the

relief the pleader seeks. Fed. R. Civ. P. 8(a). This standard aims to give fair notice to each

defendant of the claims being asserted sufficiently to prepare a responsive answer, launch an

adequate defense, and determine whether the doctrine of res judicata applies. Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977). In addition, a “complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft


                                                    1
           Case 1:20-cv-01598-UNA Document 4 Filed 06/29/20 Page 2 of 2




v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

         Plaintiff is a District of Columbia resident who is suing on behalf of himself and his

minor child. See Compl. Caption. The complaint contains a long list of defendants, see Compl.

at ECF pp. 2-3, 4, and conclusory statements, but no discernible allegations of fact. Moreover,

the complaint does not comply with the local rules of this Court, requiring “[t]hose filing pro se

in forma pauperis [to] provide in the caption the name and full residence address or official

address of each party.” LCvR 5.1(c)(1). Therefore, this case will be dismissed by separate

order.



                                               SIGNED:  EMMET G. SULLIVAN
                                               UNITED STATES DISTRICT JUDGE
DATE: June 29, 2020




                                                  2
